DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of Claims
Claim(s) 1-19 are currently pending. 
Claim(s) 9-19 have been withdrawn. 

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-8) in the reply filed on 04/28/2022 is acknowledged.
Claims 9-13, 14-18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a solar cell module, a photovoltaic solar cell and a photovoltaic module respectively, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/28/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2629339, Waegli.
Regarding claim 1
Waegli teaches a method for producing a photovoltaic solar cell [Figs. 1-2, paragraphs 0001 and 0029-0045] comprising the following steps: 
A. providing at least one solar cell precursor (corresponding to PV cell 5, 5a) having at least one base and at least one emitter [Fig. 2, paragraphs 0050, 0053-0054 and 0061]; 
B. arranging a metal foil (3) at a back side of the solar cell precursor [Fig. 2, paragraphs 0050, 0053 and 0060-0061] such that the metal foil (3) is electrically conductively connected to the base or the emitter (p-n junction, n-type cell or p-type cell) [paragraphs 0050, 0053-0054 and 0061], wherein the metal foil (3) is formed as an integral part of the back-side contacting and terminating the solar cell (5, 5a) at the back side [Fig. 2, paragraphs 0008, 0024-0025 and 0035]; 
wherein the arranging of the metal foil (3) includes the metal foil projecting beyond an edge of the solar cell precursor (5, 5a) with at least one cell connection region at least one side by at least 200 µm (the cell spacing cannot exceed 3mm wherein the foil preferably has exactly the same dimensions as two PV cells plus their spacing) [paragraphs 0005 and 0062].
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) [MPEP 2144.05].
Regarding claim 2
Waegli teaches the method as set forth above, wherein the metal foil (3) is a monolayer metal foil [Fig. 2 and paragraphs 0060-0062]. 
Regarding claim 3
Waegli teaches the method as set forth above, wherein the metal foil (3) is electrically conductively connected to the solar cell precursor (5, 5a) via a plurality of point contacts (corresponding to contact openings 9a) [Fig. 2 and paragraph 0061], the method further comprising: 
arranging at least one electrically insulating insulation layer (corresponding to transparent insulating layer 4) between metal foil (3) and solar cell precursor (5a) [Fig. 2 and paragraph 0061], said insulation layer (4) having a plurality of openings (9) [Fig. 2 and paragraph 0061], at each of which an electrically conductive connection between metal foil (3) and solar cell precursor (5a) is formed (“[t]he insulation layer is open at the respective contact points and prepared for contacting”) [Fig. 2 and paragraph 0061], and 
electrically connecting the plurality of point contacts (5a) to one another outside the solar cell precursor exclusively via the metal foil (3) (“the foil systems for contacting is placed on the back of the module”) [Fig. 2, paragraphs 0045-0045, 0054-0054 and 0061].
Regarding claim 4
Waegli teaches the method as set forth above, wherein the metal foil (3) completely covers the back side of the solar cell (5a) precursor (“the foil systems for contacting is placed on the back of the module”) [Fig. 2, paragraphs 0005, 0045-0046 and 0062].
Regarding claim 7
Waegli teaches the method as set forth above, further comprising forming the cell connection region [see Fig. 2] with at least one elongate contacting finger extension (corresponding to connecting fingers 10) at a side of the cell connection region facing away from the solar cell precursor (5, 5a) [Fig. 2, paragraphs 0054, 0056-0057 and 0061].
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2629339, Waegli as applied to claims 1-4 and 7 above, and further in view of US 2014/0366928, Niinobe et al.
Regarding claim 5
All the limitations of claim 1, from which claim 5 depends, have been set forth above.
Waegli does not teach arranging the metal foil in a manner omitting a connection edge region of the back side.
Niinobe teaches a method for producing a photovoltaic cell, wherein a metal foil (232) is positioned such that a connection edge region on the back side of the cell is omitted [see, for example, Figs. 2, 7A, 12A-12C, 23; see also paragraphs 0149-0156 and 0230].  Said configuration effective in electrically interconnecting adjacent solar cell precursor elements while reducing a non-power generation region that would otherwise occur thereby improving the photoelectric conversion efficiency [paragraphs 0149-0156, 0230 and 0344]. 
Niinobe and Waegli are analogous inventions in the field of methods for producing photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the metal foil of Waegli such that it omits a connection edge region of the back side, as in Niinobe, because such allows for the electrical interconnection of adjacent solar cell precursor elements while also reducing a non-power generation region that would otherwise occur if the edge region is not omitted thereby improving the photoelectric conversion efficiency [Niinobe, paragraphs 0149-0156, 0230 and 0344]. 
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2629339, Waegli in view of 2014/0366928, Niinobe et al. as applied to claims 1-5 and 7 above, and further in view of US 20180108796, Heng et al.
Regarding claim 6
All the limitations of claim 5, from which claim 6 depends, have been set forth above.
Modified Waegli teaches a metallic connection (231) in the connection edge region, which is not covered by the metal foil [Niinobe, Fig. 23 and paragraph 0230].
Modified Waegli does not teach forming at least one metallic through connection from a front side to the back side of the solar cell precursor in the connection edge region, which is not covered by the metal foil.
Heng teaches a method for producing a photovoltaic solar cell comprising forming at least one metallic through connection (352) from a front side to the back side of a solar cell precursor (see opening through cell) in the connection edge region [Fig. 3C and paragraph 0042], which is not covered by a metal foil [Fig. 3C and paragraphs 0041-0042].  Said through connection (352) being one of many ways to electrically and mechanically couple back-side finger lines of a cell to a busbar on the front side [paragraph 0042].
Modified Waegli and Heng are analogous inventions in the field of methods for producing photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Waegli to comprise a step of forming at least one metallic through connection, as in Heng, because such is one of many ways to electrically and mechanically couple back-side finger lines of a cell to a busbar on the front side [Heng, paragraph 0042].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2629339, Waegli as applied to claims 1-4 and 7 above, and further in view of US 2010/0089435, Lockenhoff.
Regarding claim 8
	All the limitations of claim 1, from which claim 8 depends, have been set forth above.
	Modified Waegli does not teach the method further comprising electrically conductively connecting at least one electrically conductive cross-connector to the cell connection region, with the cross-connector being arranged on the side of the cell connection region facing a front side of the solar cell. 
	Lockenhoff teaches a method for producing a photovoltaic solar cell comprising electrically conductively connecting at least one electrically conductive cross-connector (corresponding to second front side metallization 6) to a cell connection region [see Fig. 2b-2C and 3 and paragraph 0025], with the cross-connector (6) being arranged on the side of the cell connection region facing a front side of the solar cell [Fig. 2b-2C and 3], said cross-connector (6) enabling connection of adjacent cells while minimizing the loss of active solar cell surface [paragraphs 0008 and 0027-0029].
Modified Waegli and Lockenhoff are analogous inventions in the filed of methods for producing photovoltaic cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of modified Waegli to comprise a step of electrically conductively connecting at least one electrically conductive cross-connector to the cell connection region, as in Lockenhoff, because such enables connection of adjacent cells while minimizing the loss of active solar cell surface [Lockenhoff, paragraphs 0008 and 0027-0029].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	
US 2017/0012156, Lim teaches a solar cell module including a plurality of solar cells C1 and C2, and an intercell connector IC that is connected to a plurality of first and second conductive lines CW1 and CW2 and connects the plurality of solar cells C1 and C2 in series [paragraph 0034].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721